Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US20140308599).
2.	Regarding claims 1-16, Jeong teaches an air-cooling fuel cell stack (see Fig. below), comprising a plurality of fuel cells, wherein each of the fuel cells comprises: an anode bipolar plate; a cathode bipolar plate;
a membrane electrode assembly located between the anode bipolar plate and the cathode bipolar plate, wherein the membrane electrode assembly comprises an anode side structure, a cathode side structure, and an ion conductive membrane, and the ion conductive membrane is sandwiched between the anode side structure and the cathode side structure; an anode sealing member disposed at a periphery of the anode side structure and sandwiched by the anode bipolar plate and the ion conductive membrane; and a cathode sealing member disposed at a periphery of the cathode side structure and sandwiched by the cathode bipolar plate and the ion conductive membrane, wherein the anode sealing member comprises a first sealing material and a second sealing material, a Shore hardness of the first sealing material is different from a Shore hardness of the second sealing material, and an arrangement direction of the first sealing material and the second sealing material is perpendicular to a compression direction of the plurality of fuel cells (see Fig. below).

    PNG
    media_image1.png
    624
    1001
    media_image1.png
    Greyscale

3.	Since Jeong teaches the anode gasket and the cathode gasket may be composed of different materials selected from a group consisting of a fluoroelastomer, a silicone elastomer, and a hydrocarbon elastomer [0024] which implies that each material has different shore hardness. And Jeong also teaches in particular, the fluoroelastomer may be composed of one of or a mixture of FKM and FFKM, the silicone elastomer may be composed of one of or a mixture of polydimethylsiloxane and fluorosilicone, and the hydrocarbon elastomer may be composed of one of or a mixture of EPDM, EPR, IR, and IIR [0024], and these materials have different Shore hardness.
4.	Then it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used Jeong’s different materials as different sealing materials for the benefit of improving the stack's sealing stability at low temperatures and the long-term use stability at high temperatures simultaneously [0038]. Furthermore, Jeong’s teachings reads on the claimed properties and structure in instant claims 1-16 of Applicant. Furthermore, the ratio of the width to height of the sealing materials appears to be around 1:1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722